Ostrander, J.
(dissenting in part). It is provided in section 22 (a) of Act No. 300, Public Acts of 1909,1 that an order of the railroad commission shall of its own force take effect and become operative 20 days after the service thereof. In section 47 of the act it is provided that the commission may compel compliance “with the orders of the commission by proceedings in mandamus, injunction or by other appropriate civil remedies.”
Notwithstanding these provisions of the statute, whether a writ of mandamus shall be granted in a particular case is a judicial question, and the fact that the railroad commission has made an order is not alone sufficient to require the court to issue the writ. The court may still inquire whether the writ ought to issue. The order of the commission which it is sought to compel the respondent to obey requires respondent to relay a portion of a spur line, to operate it, and accept shipments over it offered by the Fletcher Paper Company, granting to said company the same facilities heretofore granted by it to the Churchill Lumber Company and such other persons as have been granted rights of shipment over said spur.
*247It is provided in the statute, section 22 (a):
“Upon complaint in writing of any person, firm or corporation or association, or of any mercantile, agricultural or manufacturing society, or of any body politic or municipal organization, that any of the rates, fares, charges or classifications, or any joint rate or rates, are in any respect unreasonable or unjustly discriminatory, or that any regulation or practice whatsoever affecting the transportation of persons or property or any service in connection therewith, is in any respect unreasonable or unjustly discriminatory, or that any service is inadequate, the commission shall notify the common carrier complained of that complaint has been made and shall furnish a copy of the said complaint with said ntítice, and twenty days after such notice has been given the commission may proceed to investigate the same as hereinafter provided. Before proceeding to make the-investigation, the commission shall give the said common carrier and the complainants at least ten days’ notice of the time and place when and where such matters will be considered and determined, and said parties shall be entitled to be heard and shall have process to enforce the attendance of witnesses. Such hearings may be continued from time to time in the discretion of the commission. If, upon such investigation, the rate or rates, joint rate or rates, fares, charges or classifications, regulation, practice or service complained of shall be found to be unreasonable, inadequate or unjustly discriminatory, the commission shall have power to and it shall determine and by order fix and order substituted therefor, such rate or rates, joint rate or rates, fares and charges, as is or are-just and reasonable, and which shall be the maximum to be charged in the future, and such classifications, regulation, practice or service as is or are just, reasonable and adequate, and which shall be imposed and followed or service rendered in future in lieu of that found to be unreasonable, inadequate or unjustly discriminatory, and in either case the commission shall make an order that the common carrier cease and desist from such violation, and shall conform to the regulation and practice so prescribed.”
*248We have not before us the complaint made to the railroad commission by the Fletcher Paper Company; but, from the opinion delivered by the commission, which is set out in the opinion of my Brother Mc-Alvay, the facts involved may be understood. It is made evident by that opinion that the railroad commission considered that its powers under the act extend so far as to correct a rule or practice of the railroad company resulting in unjust discrimination, and that it determined that the conduct of respondent in discontinuing business over the particular spur was a practice resulting in unjust discrimination. It is further made evident that, in determining that the Fletcher Paper Company was denied facilities afforded other shippers, comparison was made, not between facilities afforded that company and other shippers situated on the particular spur, but between facilities afforded that company and those afforded shippers on other spur tracks which the respondent continued to operate. As the opinion is understood, it denies to respondent the right, under the circumstances disclosed, to discontinue operations over and to abandon the spur, or branch. And this right is denied, apparently, because, having constructed the spur, under the circumstances stated, and having in times past accepted freight thereon for transportation from persons other than the one with whom the original agreement to construct and operate the line was made, and because it operates other spurs, or branches, it may not withdraw from the enterprise so long as its services are desired by any person, or so long, at least, as some person offers a fair amount of freight for shipment. So long as the respondent was operating the spur, accepting thereon and transporting over it freight for those who offered it, and so long as it published tariffs affecting such service, it was undoubtedly, as to such operations, within the scope of the act in question, and this we *249held in Detroit, etc., R. Co. v. Railroad Commission, 171 Mich. 335 (137 N. W. 329). But whether the Michigan railroad commission has power under the statute to require respondent to continue to operate such a spur, or branch, against its will, and in face of its efforts to abandon it, is quite a different question. It is a question which we assume is presented in the pending chancery proceeding to set aside the order which in this proceeding is sought to be enforced. It need not be answered now. But, if it is very doubtful, as I think it is, whether the order, in its entirety, is one which the railroad commission had the authority to make, the doubt may be and should be taken into account in determining whether the writ of mandamus should be granted to enforce the order.
It sufficiently appears that the attempted abandonment of the spur and its operation was without notice to the Fletcher Paper Company, and that company had delivered, in the usual manner and in the only manner that forest products of like nature could be delivered for shipment, a considerable quantity of logs for transportation by respondent. If other goods of like value had been delivered and received by the respondent for shipment, it would be the duty of the respondent, I think, to transport them before abandoning the spur. As to such goods and the shippers, the relation of the respondent would be that of a common carrier of goods. While this relation continued, it would be subject to the provisions of the act. The rule ought to be the same with respect to such logs as had been delivered on the line of the road in the customary manner. They had not been received and receipted for by respondent as ordinarily freight tendered for shipment is received and receipted for by a railroad company; but according to usage they had been delivered along the line of the road for transportation, and had been theretofore, *250upon such delivery, transported. Whether it had or did not have greater power in the premises, I am satisfied that the Michigan railroad commission- had power to order respondent to continue and complete the transportation of such logs, and to that extent compliance with the order which was made should be compelled by the writ of mandamus. The order of this court should be so limited.
With respect to other points presented for decision, I concur in what has been said by Mr. Justice Mc-Alvay.
Stone, J., concurred with Ostrander, J.” Kuhn and Bird, JJ., did not sit.

 3 How. Stat. [2d Ed.] § 6524 et seq.